Order entered August 31, 2020




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                No. 05-19-01459-CV

                       GEORGE P. BANE, INC., Appellant

                                            V.

                             JOE BALLARD, Appellee

                 On Appeal from the 44th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-17-07758

                                       ORDER

      Before the Court is appellant’s unopposed motion to extend time to file his

reply brief. We GRANT the motion and ORDER the brief received August 26,

2020 filed as of the date of this order.


                                                 /s/   KEN MOLBERG
                                                       JUSTICE